Exhibit 99.2 The Stromag Business Unaudited Interim Combined Financial Statements For the six months ended 30 June 2016 and 30 June 2015 Page 1 of 10 COMBINED INCOME STATEMENT FOR THE SIX MONTHS ENDED 30 JUNE 2 Unaudited Notes First half First half €000 €000 Sales 1 Operating profit 1 Interest payable ) ) Interest receivable Other net financing charges 3 ) ) Net financing costs ) ) Profit before taxation Taxation 4 ) ) Profit after taxation for the period COMBINED STATEMENT OF COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED 30 JUNE 2 Unaudited Notes First half First half €000 €000 Profit after taxation for the period Other comprehensive income Items that may be reclassified to profit or loss Currency variations – arising in period ) Taxation 4 11 ) ) Items that will not be reclassified to profit or loss Remeasurement of defined benefit plans ) 66 Taxation 4 ) 46 Other comprehensive (expense) / income for the period ) Total comprehensive income for the period Page 2 of 10 COMBINED STATEMENT OF CHANGES IN INVESTED CAPITAL FOR THE SIX MONTHS ENDED 30 JUNE 2 Unaudited Total invested capital Notes €000 At 1 January 2016 Profit for the period Other comprehensive expense ) Total comprehensive income Transactions with owners of the Stromag Business 5 At 30 June 2016 At 1 January 2015 Profit for the period Other comprehensive income Total comprehensive income Transactions with owners of the Stromag Business 5 ) At 30 June 2015 Page 3 of 10 COMBINED BALANCE SHEET AT 30 JUNE 2 Unaudited Notes 30 June 31 December €000 €000 Assets Non-current assets Goodwill Other intangible assets Property, plant and equipment 7 Other receivables and investments Deferred tax assets Current assets Inventories Trade and other receivables Current tax assets - Cash and cash equivalents Other financial assets 8 Total assets Liabilities Current liabilities Borrowings - ) Other financial liabilities 8 ) ) Trade and other payables ) ) Current tax liabilities ) ) Provisions ) Non-current liabilities Deferred tax liabilities ) ) Trade and other payables - ) Provisions ) ) Post-employment obligations ) Total liabilities ) ) Net assets Total invested capital The financial statements on pages 2 to 9 were approved by the Board of Directors of GKN Industries Limited and authorised for issue on 15 March 2017. They were signed on its behalf by: Adam Walker, Director Page 4 of 10 COMBINED CASH FLOW STATEMENT FOR THE SIX MONTHS ENDED 30 JUNE 2 Unaudited Notes First half First half €000 €000 Cash flows from operating activities Cash generated from operations 6 Interest received Interest paid ) ) Tax paid ) ) ) Cash flows from investing activities Purchase of property, plant and equipment ) ) Purchase of intangible assets ) ) Proceeds from sale and realisation of fixed assets ) ) Cash flows from financing activities Proceeds from borrowing facilities Dividends paid to the owners of the Stromag Business 5 - - Movement in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Currency variations ) Cash and cash equivalents at the end of the period 6 Page 5 of 10 NOTES TO UNAUDITED INTERIM COMBINED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED 30 JUNE 2 1 Geographical analysis The Stromag Business has not historically operated on a stand-alone basis and accordingly did not have a chief operating decision maker.As a consequence, limited segmental information is provided. (a) Sales Germany France USA Other Total €000 €000 €000 €000 €000 FIRST HALF 2016 (unaudited) FIRST HALF 2015 (unaudited) (b) Operating profit Germany France USA Other Total €000 €000 €000 €000 €000 FIRST HALF 2016 (unaudited) Trading profit before depreciation, impairment and amortisation Depreciation and impairment of property, plant and equipment ) Amortisation of operating intangible assets ) - - (8 ) ) Amortisation of non-operating intangible assets ) - - - ) FIRST HALF 2015 (unaudited) Trading profit before depreciation, impairment and amortisation Depreciation and impairment of property, plant and equipment ) Amortisation of operating intangible assets ) - - (7 ) ) Amortisation of non-operating intangible assets ) - - - ) ) Page 6 of 10 NOTES TO UNAUDITED INTERIM COMBINED FINANCIAL STATEMENTS (continued) FOR THE SIX MONTHS ENDED 30 JUNE 2 2 Basis of preparation
